 



Exhibit 10.4
AMENDED AND RESTATED
CENTEX CORPORATION LONG TERM INCENTIVE PLAN
Effective October 1, 2001
(Last Amended on April 1, 2006)
1. Objectives
     The Centex Corporation Long Term Incentive Plan (the “Plan”) is designed to
retain selected employees of Centex Corporation and all subsidiaries,
partnerships and affiliates of Centex Corporation with regard to which Centex
Corporation owns, directly or indirectly, at least 80% of the ownership interest
therein, and reward them for making significant contributions to the success of
Centex Corporation. These objectives are to be accomplished by making awards
under the Plan and thereby providing participants with a financial interest in
the growth and performance of Centex Corporation. The Plan shall not constitute
a “qualified plan” subject to the limitations of Section 401(a) of the Internal
Revenue Code of 1986, as amended, nor shall it constitute a “funded plan” for
purposes of such requirements. This Plan shall be exempt from the participation
and vesting requirements of Part 2 of Title I of ERISA, the funding requirements
of Part 3 of Title I of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), and the fiduciary requirements of Part 4 of Title I of ERISA
by reason of the exclusions afforded to plans which are unfunded and maintained
by an employer primarily for the purpose of providing deferred compensation for
a select group of highly compensated employees.
2. Definitions
     As used herein, the terms set forth below shall have the following
respective meanings:
     “Act” means the Securities Exchange Act of 1934, as amended.
     “Administrator” means the Compensation and Management Development Committee
of the Board.
     “Affiliate” means any direct or indirect subsidiary or parent of Centex
Corporation and any partnership, joint venture, limited liability company or
other business venture or entity in which Centex Corporation owns directly or
indirectly at least 80% of the ownership interest in such entity, as determined
by the Administrator in its sole and absolute discretion (such determination by
the Administrator to be conclusively established by the grant of an Award by the
Administrator to an officer or employee of such an entity).
     “Award” means an award of Deferred Stock granted to a Participant pursuant
to any applicable terms, conditions and limitations as the Administrator may
establish in order to fulfill the objectives of the Plan.
     “Award Agreement” means a written agreement between Centex Corporation and
a Participant that sets forth the terms, conditions and limitations applicable
to an Award.

1



--------------------------------------------------------------------------------



 



     “Beneficiary” means such person or persons, or the trustee of an inter
vivos trust for the benefit of natural persons, designated by the Participant in
a written election filed with the Administrator as entitled to receive the
Participant’s Award(s) in the event of the Participant’s death, or if no such
election shall have been so filed, or if no designated Beneficiary survives the
Participant or can be located by the Administrator, the person or persons
entitled thereto under the last will of such deceased Participant, or if such
decedent left no will, to the legal heirs of such decedent determined in
accordance with the laws of intestate succession of the state of the decedent’s
domicile.
     “Board” means the Board of Directors of Centex Corporation as the same may
be constituted from time to time.
     “Centex Corporation” means Centex Corporation, a Nevada corporation, or any
successor thereto.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Company” means each of Centex Corporation and every Affiliate.
     “Deferred Stock” means a right to receive at Payout the number of Shares
covered by an Award, subject to the terms of this Plan and the Award Agreement.
Deferred Stock does not represent any actual legal or beneficial interest in
Centex Corporation.
     “Disability” means a disability that entitles the Participant to benefits
under the long-term disability plan sponsored by the Company which covers the
Participant.
     “Employment” means employment with a Company.
     “Expiration Date” means, as to an Award, that date which is seven years
past the Grant Date of such Award or such other period as the Administrator may
determine.
     “Fair Market Value” means the closing price per Share as of a particular
date reported on the consolidated transaction reporting system for the New York
Stock Exchange or, if there shall have been no such sale so reported on that
date, on the last preceding date on which such a sale was reported.
     “Full Time Employee” means a person actively and regularly engaged in work
at least 40 hours a week.
     “Grant Date” means the date an Award is made to a Participant hereunder,
which will be April 1 of the year in which such Award is made, or any other date
selected by the Administrator.
     “Participant” means an employee of a Company to whom an Award has been made
under this Plan.
     “Payout” means the distribution of vested Deferred Stock under the Plan.

2



--------------------------------------------------------------------------------



 



     “Payout Date” means the date an Award becomes payable pursuant to
Section 8.
     “Plan” means this Centex Corporation Long Term Incentive Plan, as set forth
herein and as may be amended from time to time.
     “Share” means a share of Centex Corporation’s present twenty-five cents
($0.25) par value common stock and any share or shares of capital stock or other
securities of Centex Corporation hereafter issued or issuable upon, in respect
of or in substitution or in exchange for each present share. Such Shares may be
unissued or reacquired Shares, as the Board, in its sole and absolute
discretion, shall from time to time determine.
     “Termination Date” means the last date on which the Participant is carried
on a Company’s payroll as an employee.
     “Vested Retirement” means the voluntary termination by a Participant who is
a Full Time Employee of all Employment at any time after the Participant is age
55 or older, completes at least 10 Years of Service and the sum of age and Years
of Service with one or more Companies equals at least 70. In no event will the
Plan’s Vested Retirement provisions apply to Awards made on or after April 1,
2006.
     “Years of Service” means the Participant’s years of employment with a
Company. A Participant shall be credited with a Year of Service on each
anniversary of the date on which he or she was first employed with a Company,
provided that the Participant continues to be employed by a Company on such
anniversary date.
3. Eligibility
     Only highly compensated employees of a Company are eligible for Awards
under this Plan, as determined in the sole discretion of the Administrator. The
Administrator shall select the Participants in the Plan from time to time as
evidenced by the grant of Awards under the Plan.
4. Plan Administration
     The Plan shall be administered by the Administrator, which shall have full
and exclusive power to interpret this Plan and to adopt such rules, regulations
and guidelines for carrying out this Plan as it may deem necessary or
appropriate in its sole discretion. The Administrator shall determine all terms
and conditions of the Awards. The Administrator may, in its discretion,
accelerate the vesting or Payout of an Award, eliminate or make less restrictive
any restrictions contained in an Award Agreement, waive any restriction or other
provision of this Plan or an Award Agreement or otherwise amend or modify an
Award in any manner that is either (i) not materially adverse to the Participant
holding the Award or (ii) consented to by such Participant. The Administrator
may delegate to one or more employees of Centex Corporation the performance of
non-discretionary functions under this Plan, including distributions of Payouts.

3



--------------------------------------------------------------------------------



 



5. Awards
     (a) The granting of Awards under this Plan shall be entirely discretionary,
and nothing in this Plan shall be deemed to give any employee of a Company any
right to participate in this Plan or to be granted an Award.
     (b) Awards shall be granted to Participants at such times, and subject to
paragraph 5(d) below, in such amounts as the Administrator, in its sole and
absolute discretion, shall determine. No credit for cash dividends on Deferred
Stock will be allowed (or accrued) prior to Payout.
     (c) The term of an Award shall run from the Grant Date to the Expiration
Date, subject to early Payout as described in Section 8 below or forfeiture as
described in Section 7 below.
     (d) The maximum number of Shares that may be awarded under this Plan,
subject to Section 13 below, is 1,097,612. As of March 31, 2006 a total of
123,379 shares are available to be awarded.
     (e) If an Award is forfeited, the number of Shares with respect to which
such Award shall not have been exercised prior to its forfeiture may again be
awarded pursuant to the provisions hereof.
6. Vesting of Awards
     (a) Unless different terms are set by the Administrator, an Award shall be
immediately 25% vested on its Grant Date and shall become vested in cumulative
25% increments on each of the first through third anniversaries of such Grant
Date, so that on the third anniversary of the Grant Date the Award will be 100%
vested; provided, however, that the Participant must be in continuous Employment
from the Grant Date through the date of the applicable anniversary in order for
the Award to vest.
     (b) A Participant’s Award shall be fully vested, irrespective of the
limitations set forth in subparagraph (a) above, in the event of (i) a change in
control, as provided for in Section 13 below, provided that the Participant has
been in continuous Employment from the Grant Date until the date of such change
in control or (ii) for Awards granted prior to April 1, 2006, Vested Retirement
of the Participant.
7. Forfeiture of Awards
     If a Participant’s Employment is terminated other than through Vested
Retirement with respect to Awards granted prior to April 1, 2006, the
Participant shall forfeit his or her Award(s) with respect to any portion that
is not vested as of such Participant’s Termination Date.
8. Payouts of Awards
     Payouts will occur as follows:

4



--------------------------------------------------------------------------------



 



     (a) Automatic Payout on Expiration Date. To the extent that a Participant’s
Award has vested, such Award shall have an automatic Payout on the Expiration
Date of such Award.
     (b) Early Payouts. In addition to automatic Payout on the Expiration Date,
there may be an early Payout of the vested portion of an Award as follows:
     (i) Termination of Employment (whether voluntary or involuntary). The
vested portion of each Award shall have an automatic Payout on the Participant’s
Termination Date.
     (ii) Death. If a Participant dies prior to the Expiration Date, such
Participant’s Award, to the extent vested, shall have an automatic Payout as of
the date of the Participant’s death and be made to the Participant’s
Beneficiary.
     (iii) Disability. Prior to the Expiration Date, an Award, with the approval
of the Administrator, shall both be fully vested and have an automatic Payout on
the date the Participant satisfies the definition of Disability.
     (iv) Early Payout Request. At or subsequent to the time an Award is made, a
Participant may elect, in the form and manner prescribed by the Administrator in
its sole discretion, that the Payout Date for such Award shall be when each
portion of the Award vests pursuant to paragraph 6(a). Thereafter, such election
of timing of distribution for an Award may be revoked and a new election
substituted therefor during any subsequent calendar year at such times as
designated by the Administrator in its sole discretion; provided, however, that
such new election (i) shall only be effective with respect to distributions
during a calendar year subsequent to the calendar year during which the new
election is made and (ii) the new distribution date shall not exceed the
applicable Expiration Date with respect to the amounts to be distributed.
9. Form of Payout
     As soon as practicable following a determination that Payout of a
Participant’s Award shall be made as described in Section 8, but not later than
five business days after the required Payout Date, Centex Corporation shall make
a Payout to the Participant. Payouts shall be made in Shares except that no
fractional shares will be issued and in lieu thereof cash will be paid to the
Participant.
10. Delivery of Share Certificates
     As promptly as may be administratively practicable following a Payout,
Centex Corporation shall make delivery of one or more Share certificates, and,
at the election of the Participant, either by delivery of a physical certificate
or an electronic transfer to a broker, for the appropriate number of Shares.

5



--------------------------------------------------------------------------------



 



11. Tax Withholding
     Centex Corporation shall deduct applicable taxes with respect to any Award
or Payout and withhold, at the time of Award or Payout, as appropriate, a number
of Shares, based on the Fair Market Value on such date, for payment of taxes
required by law.
12. Non-Assignability
     Unless otherwise determined by the Administrator, no Award or Payout or any
other benefit under this Plan shall be assignable or otherwise transferable
except to a Beneficiary or by will, the laws of descent and distribution or a
domestic relations order. The Administrator may prescribe other restrictions on
transfer. Any attempted assignment of an Award or any other benefit under this
Plan in violation of this Section 12 shall be null and void.
13. Changes in Shares and Certain Corporate Transactions
     (a) In the event of any subdivision or consolidation of outstanding Shares,
declaration of a dividend payable in Shares or other stock split, then (i) the
number of Shares available for Awards under this Plan, and (ii) the number of
Shares covered by outstanding Awards, shall each be proportionately adjusted by
the Board as appropriate to reflect such transaction. In the event of any other
recapitalization or capital reorganization of the Centex Corporation, any
consolidation or merger of the Centex Corporation with another corporation or
entity, the adoption by the Centex Corporation of any plan of exchange affecting
Shares or any distribution to holders of Shares of securities or property (other
than normal cash dividends or dividends payable in Shares), the Board shall make
appropriate adjustments to (i) the number of Shares available for Awards under
this Plan, and (ii) the number of Shares covered by outstanding Deferred Awards,
to reflect such transaction; provided that such adjustment under (ii) shall only
be such as are necessary to maintain the proportionate interest of the holders
of the Awards and preserve, without increasing, the value of such Awards.
     Except as is otherwise expressly provided herein, the issuance by Centex
Corporation of shares of its capital stock of any class, or securities
convertible into shares of capital stock of any class, either in connection with
a direct sale or upon the exercise of rights or warrants to subscribe therefor,
or upon conversion of shares or obligations of Centex Corporation convertible
into such shares or other securities, shall not affect, and no adjustment by
reason thereof shall be made with respect to, the number of Shares then subject
to outstanding Awards granted under the Plan. Furthermore, the presence of
outstanding Awards granted under the Plan shall not affect in any manner the
right or power of Centex Corporation to make, authorize or consummate (i) any or
all adjustments, recapitalizations, reorganizations or other changes in Centex
Corporation’s capital structure or its business, including the issuance of
capital stock; (ii) any merger or consolidation of Centex Corporation; (iii) any
issuance by Centex Corporation of debt securities or preferred or preference
stock which would rank above the Shares subject to outstanding Awards granted
under the Plan; (iv) the dissolution or liquidation of Centex Corporation;
(v) any sale, transfer or assignment of all or any part of the assets or
business of Centex Corporation; or (vi) any other corporate act or proceeding,
whether of a similar character or otherwise.

6



--------------------------------------------------------------------------------



 



     (b) Notwithstanding anything to the contrary above, a dissolution or
liquidation of Centex Corporation, a merger (other than a merger effecting a
reincorporation of Centex Corporation in another state) or consolidation in
which Centex Corporation is not the surviving corporation (or survives only as a
subsidiary of another corporation in a transaction in which the stockholders of
the parent of Centex Corporation and their proportionate interests therein
immediately after the transaction are not substantially identical to the
stockholders of Centex Corporation and their proportionate interests therein
immediately prior to the transaction), a transaction in which another
corporation becomes the owner of 50% or more of the total combined voting power
of all classes of stock of Centex Corporation, or a change in control (as
specified below), shall cause every Award then outstanding to become fully
vested immediately prior to such dissolution, liquidation, merger,
consolidation, transaction, or change in control, to the extent not theretofore
exercised, without regard to the determination as to the periods and
installments of vesting contained in the Agreements if (and only if) such Awards
have not at that time expired or been terminated. For purposes of this
Section 13, a change in control shall be deemed to have taken place if:
     (i) a third person, including a “Group” as defined in Section 13(d)(3) of
the Act, becomes the beneficial owner of Shares of Centex Corporation having 50%
or more of total number of votes that may be cast for the election of directors
of Centex Corporation; or
     (ii) as a result of, or in connection with, a contested election for
directors, persons who were directors of Centex Corporation immediately before
such election shall cease to constitute a majority of the Board.
     Notwithstanding the foregoing provisions of this paragraph, in the event of
any such dissolution, merger, consolidation, transaction or change in control,
the Board may completely satisfy all obligations of Centex Corporation and its
Affiliates with respect to any Award outstanding on the date of such event by
delivering to the Participant cash in an amount equal to the Fair Market Value
of such Shares on the date of such event, such payment to be made within
reasonable time after such event.
14. Plan Year
     The Plan, as amended and restated, shall be effective as of October 1, 2001
and will continue in effect until the Administrator terminates the same. The
Plan year will be April 1 through March 31 while this Plan is in effect.
15. Requirements of Law
     Notwithstanding anything herein to the contrary, Centex Corporation shall
not be required to issue Shares under any Award if the issuance thereof would
constitute a violation by the Participant or Centex Corporation of any
provisions of any law or regulation of any governmental authority or any
national securities exchange; and as a condition of any issuance of Shares under
any Award, Centex Corporation may require such agreements or undertakings, if
any, as Centex Corporation may deem necessary or advisable to ensure compliance
with any such law or regulation.

7



--------------------------------------------------------------------------------



 



16. Amendment, Suspension or Termination
     The Board may amend, suspend or terminate the Plan at any time for the
purpose of meeting or addressing any changes in legal requirements or for any
other purpose permitted by law, except that no amendment, suspension or
termination shall be made that would impair the rights of any Participant as to
a vested Award previously granted to such Participant without his or her written
consent.
17. Unfunded Plan
     This Plan shall be unfunded. Although bookkeeping accounts may be
established with respect to Participants representing Awards, any such accounts
shall be used merely as a bookkeeping convenience. Centex Corporation shall not
be required to segregate any assets that may at any time be represented by
Awards, nor shall this Plan be construed as providing for such segregation, nor
shall Centex Corporation, the Board or the Administrator (or any delegate
thereof) be deemed to be a trustee of any Awards to be granted under this Plan.
Any liability or obligation of Centex Corporation to any Participant with
respect to a grant of Awards under this Plan shall be based solely upon any
contractual obligations that may be created under this Plan, and no such
liability or obligation of Centex Corporation shall be deemed to be secured by
any pledge or other encumbrance on any property of Centex Corporation. None of
Centex Corporation or any other Company, the Board or the Administrator (or any
delegate thereof) shall be required to give any security or bond for the
performance of any obligation that may be created by this Plan.
     Notwithstanding the foregoing, upon the occurrence of a change in control,
as described in Section 13(b), each Company whose employees are Participants
shall, as soon as possible, but in no event longer than 15 days following the
change in control, make an irrevocable contribution to a trust established by
Centex Corporation in an amount sufficient to fully pay the entire benefit to
which each Participant employed by such Company would be entitled pursuant to
the terms of this Plan as of the date on which such change in control occurs. In
its sole discretion, Centex Corporation may establish such a trust at any time
prior to a change in control and may make contributions to such trust in Shares
or in cash which would be used to acquire Shares to transfer to Participant. Any
such trust shall be designed to assist Centex Corporation in satisfying its
obligations under this Plan; but it shall remain subject to the claims of its
creditors.
18. No Employment Guaranteed
     No provision of this Plan or any Award Agreement hereunder shall confer any
right upon any employee to continued employment with a Company.
19. No Stockholder Rights
     A Participant shall have no rights as a holder of Shares with respect to
Awards granted hereunder. In particular, no Award shall entitle a Participant to
be considered a holder of Shares or to have any rights to dividends or other
distributions made to holders of Shares prior to the Payout of such Award.

8



--------------------------------------------------------------------------------



 



20. Governing Law
     This Plan and all determinations made and actions taken pursuant hereto, to
the extent not otherwise governed by mandatory provisions of the Act or other
securities laws of the United States, shall be governed by and construed in
accordance with the laws of the State of Texas, without reference to any
conflicts of law principles thereof that would require the application of the
laws of another jurisdiction.
21. Indemnification
     Neither the members of the Board, any member of the Compensation and
Management Development Committee, acting in the capacity of Administrator, nor
any delegates of the Administrator, shall be liable for any act, omission or
determination taken or made in good faith with respect to the Plan or any Award
granted under it, and the members of the Board and the Compensation and Stock
Option Committee (or its delegate) shall be entitled to indemnification and
reimbursement by Centex Corporation in respect of any claim, loss, damage or
expense (including counsel fees) arising therefrom to the full extent permitted
by law and under any directors and officers liability or similar insurance
coverage that may be in effect from time to time.
22. Release
     Any issuance or transfer of Shares to a Participant or to his legal
representative, heir, legatee or distributee in accordance with the provisions
hereof shall, to the extent thereof, be in full satisfaction of all claims of
such persons hereunder. The Board or Administrator may require any Participant
or legal representative, heir, legatee or distributee, as a condition precedent
to such payment, to execute a release and receipt therefor in such form as it
shall determine.

9